Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/26/2021 and 3/05/2021 have been considered in full by the examiner. 
 
Species Election Withdraw
Claims 7-10 withdrawn in the species election of 9/29/2017 are hereby rejoined.
Allowed Claims
Claims 1-10, 12, 13, and 31-37 are allowed.
Cancelled Claims
Claims 11 and 14-30 are cancelled.
 
Terminal Disclaimer
The terminal disclaimer filed on 05/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 12/178181, 12/614350, 13/070240, 13/070275, 13/070251, 13/417119, 16/246420, 16/670981, 8,442,774, 8,972,202, 9,051,616, 10,619,214, 10,208,348, 8,706,422 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants have overcome the rejections of record. The claims are allowed in view of being free from the prior art and non-routine and conventional steps of obtaining at least 120,000 sequenced tags from cell free DNA as of the priority date of 7/23/2008.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631